Exhibit 10-31
AMENDMENT TO EMPLOYMENT AGREEMENT
BY AND BETWEEN
TELECOMMUNICATION SYSTEMS, INC. AND THOMAS M. BRANDT, JR.
     WHEREAS, TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (the
“Company”) and Thomas M. Brandt, Jr. (“Employee”) have entered into an
employment agreement, effective as of February 1, 2010 (the “Employment
Agreement”);
     WHEREAS, the Company and Employee now desire to amend the Employment
Agreement to modify the advance notice requirement for any resignation of
employment and the limitations on the Employee’s sale or other disposition of
common stock of the Company received under incentive stock awards; and
     WHEREAS, Section 12 of the Employment Agreement provides that all
amendments must be in writing signed by both parties.
     NOW, THEREFORE, the Company and the Employee, for good and valuable
consideration received and intending to be legally bound, agree that the
Employment Agreement is hereby amended effective as of May 3, 2010, as follows:

1.   Section 3.3(a) is amended in its entirety to read as follows:

  “(a)     In any given calendar year, Executive shall not sell or otherwise
dispose of a number of shares of common stock of the Company acquired under
Incentive Stock Awards in excess of the greater of:

  (i)   40,000 shares (as adjusted to reflect any stock dividend, stock split or
reverse stock split, of the Class A common stock of the Company); or     (ii)  
the product of (A) ten percent (10%) times (B) the sum of (I) the number of
shares of common stock of the Company to which Executive holds title, determined
as of the date immediately before the proposed sale or disposition date, that
were issued pursuant to an Incentive Stock Award, plus (II) seventy percent
(70%) of the number of shares of common stock of the Company for which Incentive
Stock Awards are exercisable determined as of the date immediately before the
proposed sale or disposition date.”

2.   Section 3.3(b) is amended in its entirety to read as follows:

  “(b)     In any given calendar quarter, Executive shall not sell or otherwise
dispose of a number of shares of common stock of the Company acquired under
Incentive Stock Awards in excess of the greater of:

 



--------------------------------------------------------------------------------



 



  (i)   10,000 shares (as adjusted to reflect any stock dividend, stock split or
reverse stock split, of the Class A common stock of the Company); or     (ii)  
the product of (A) two and one-half percent (2.5%) times (B) the sum of (I) the
number of shares of common stock of the Company to which Executive holds title,
determined as of the date immediately before the proposed sale or disposition
date, that were issued pursuant to an Incentive Stock Award, plus (II) seventy
percent (70%) of the number of shares of common stock of the Company for which
Incentive Stock Awards are exercisable determined as of the date immediately
before the proposed sale or disposition date.”

3.   Section 5.1.2 is amended by changing “30 days” to be “90 days” where used
therein.   4.   Section 5.2.2 is amended by changing “30 days” to be “90 days”
where used therein.   5.   In all other respects, the Employment Agreement is
hereby ratified and confirmed.

     IN WITNESS WHEREOF, the Company and Employee have duly executed this
Amendment to Employment Agreement, which document may be executed in two or more
counterparts, each being an original and all of which, when taken together,
shall be deemed one instrument.

              WITNESS/ATTEST       TELECOMMUNICATION SYSTEMS, INC.
 
           
/s/ Bruce A. White
      By:   /s/ Richard A. Young
 
           
 
           
 
      Title:   Exec. VP & COO
 
           
 
      Date:   05/03/2010
 
                    EMPLOYEE
 
            /s/ Bruce A. White       /s/ Thomas M. Brandt, Jr.          
 
           
 
      Date:   05/03/2010

 